Citation Nr: 1427190	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from January 1997 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 

In April 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall, supra.  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Review of the May 2013 examination shows that, although the examiner was specifically directed by the Board to consider the August 2008 diagnosis of degenerative disc disease at C7 and T1 with associated facet irritation, made by chiropractor, Brandon Taylor, the examiner merely noted that he had reviewed the conflicting medical evidence and was providing the following opinion.  However, although he opined that the Veteran's cervical strain was less likely than not related to any incident of service, he failed to reconcile or discuss the August 2008 chiropractic findings or provide a rationale to explain why they did not factor into his decision.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Durham VA treatment facility, dated from February 2012 forward.

2.  Thereafter, return the claims folder to the examiner who performed the May 2013 spine examination (only if feasible) for an addendum opinion as to whether it is at least as likely as not (i.e., 50% probability or greater) that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the May 2000 cervical spine injury.  

The complete claims folder, including a copy of this REMAND, should be provided to the examiner and the examiner should be asked to specifically note that the claims folder and the VA electronic record have been reviewed.  

The examiner is asked to consider and comment upon the August 2008 report from Brandon Taylor, D.C., with x-rays, diagnosing degenerative disc disease at C7 and T1 with associated facet irritation and mild narrowing of the weight-bearing disc spaces at C7-T1.  If the examiner finds the Veteran's current diagnosis is less likely than not the result of service, he must specifically reconcile the conflicting medical evidence of record and provide a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated. 

3.  If the clinician who performed the May 2013 examiner is unavailable, the claims folder should be given to an appropriately-qualified clinician for an opinion on the question asked in paragraph 2.  All necessary tests, including x-rays, if indicated, should be conducted and the examiner should specifically note that the complete claims folder has been reviewed.

4.  Finally, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

